      Case 2:19-cr-00714-PA Document 25 Filed 12/17/19 Page 1 of 3 Page ID #:81



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     SUSAN S. HAR (Cal. Bar No. 301924)
 4   Assistant United States Attorney
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-3289
 7        Facsimile: (213) 894-0141
          E-mail:    susan.har@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR 19-714-PA

13             Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
                                             FINDINGS REGARDING EXCLUDABLE TIME
14                   v.                      PERIODS PURSUANT TO SPEEDY TRIAL
                                             ACT
15   RAYMOND GHALOUSTIAN,
                                             [PROPOSED] TRIAL DATE: 04-07-2020
16             Defendant.                    [PROPOSED] FSC DATE:   03-30-2020
17

18

19

20        The Court has read and considered the Stipulation Regarding
21   Request for (1) Continuance of Trial Date and (2) Findings of
22   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
23   parties in this matter on December 13, 2019.         The Court hereby finds
24   that the Stipulation, which this Court incorporates by reference into
25   this Order, demonstrates facts that support a continuance of the
26   trial date in this matter, and provides good cause for a finding of
27   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
28
      Case 2:19-cr-00714-PA Document 25 Filed 12/17/19 Page 2 of 3 Page ID #:82



 1           The Court further finds that: (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial; (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; and (iii) failure to grant the

 6   continuance would unreasonably deny defendant continuity of counsel

 7   and would deny defense counsel the reasonable time necessary for

 8   effective preparation, taking into account the exercise of due

 9   diligence.

10           THEREFORE, FOR GOOD CAUSE SHOWN:

11           1.   The trial in this matter is continued from January 21, 2020

12   to April 7, 2020, at 8:30 a.m.      The final status conference hearing

13   is continued to March 30, 2020, at 3:00 p.m.

14           2.   Motions, including motions in limine, as well as notices

15   required by Rule 12, 12.1, and 12.2 are due on before January 27,

16   2020.    Oppositions to motions are due on February 10, 2020, and

17   replies, if any, are due on or before February 17, 2020.           Motions

18   will be heard on March 2, 2020 at 3:00 p.m.

19           3.   The time period of December 13, 2019 to April 7, 2020,

20   inclusive, is excluded in computing the time within which the trial

21   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

22   and (B)(iv).

23           4.   Nothing in this Order shall preclude a finding that other

24   provisions of the Speedy Trial Act dictate that additional time

25   periods are excluded from the period within which trial must

26   //

27   //

28   //

                                          2
      Case 2:19-cr-00714-PA Document 25 Filed 12/17/19 Page 3 of 3 Page ID #:83



 1   commence.   Moreover, the same provisions and/or other provisions of

 2   the Speedy Trial Act may in the future authorize the exclusion of

 3   additional time periods from the period within which trial must

 4   commence.

 5        IT IS SO ORDERED.

 6

 7    December 17, 2019
      DATE                                    PERCY ANDERSON
 8                                            UNITED STATES DISTRICT JUDGE
 9

10

11   Presented by:
12       /s/
     SUSAN S. HAR
13   Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
